829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Arnold MILLER, Plaintiff-Appellant,v.MEMORIAL MISSION HOSPITAL, Defendant-Appellee.
No. 86-7409
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1987.Decided September 2, 1987.

Kenneth Arnold Miller, appellant pro se.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Kenneth Arnold Miller appeals the district court order dismissing his 42 U.S.C. Sec. 1983 complaint for failure to state a claim upon which relief may be granted.  Fed. R. Civ. P. 12(b)(6).  We affirm.


2
To maintain an action under 42 U.S.C. Sec. 1983, a plaintiff must establish that the defendant was acting under color of state law.  As the district court held, the defendant in this case did not act under color of state law.  This appeal, therefore, lacks merit.


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


4
AFFIRMED.